Title: From Thomas Jefferson to George Washington, 23 October 1791
From: Jefferson, Thomas
To: Washington, George



Octob. 23. 1791.

Th: Jefferson has the honour to subjoin the alteration he suggested in the last paragraph of the President’s speech.
Having read Colo. Humphreys’ letters after Mr. Short’s he had been led into an erroneous arrangement of the facts they state. Colo. Humphreys’ letter mentioning the king’s refusal of the constitution is of Aug. 22. while it appears by Mr. Short’s letter of Aug. 30. that it had not yet been presented to him, and that it was believed he would ratify it.
A provision for the sale of the vacant lands of the United states is particularly urged by the important considerations that they are pledged as a fund for reimbursing the public debt; that, if timely and judiciously applied, they may save the necessity of burthening our citizens with new taxes for the extinguishment of the principal; and that being free to pay annually but a limited proportion of that principal, time lost in beginning the payments cannot be recovered however productive the resource may prove in eve[nt].
